      Case 18-31185       Doc 20     Filed 11/16/18 Entered 11/16/18 16:04:04             Desc Main
                                       Document     Page 1 of 7


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

IN RE:                                                )       Chapter 11
                                                      )
HARLOW N. HIGINBOTHAM,                                )       Case No. 18 B 31185
                                                      )
                               Debtor.                )       Hon. LaShonda A. Hunt
                                                      )
                                                      )       Hearing Date & Time:
                                                      )       December 12, 2018 at 10:00 a.m.

                                         NOTICE OF MOTION

TO:      See Attached Service List

        PLEASE TAKE NOTICE THAT on December 12, 2018, at 10:00 a.m., I shall appear before the
Honorable LaShonda A. Hunt, or any other judge sitting in her stead, in Room 719, 219 South Dearborn
Street, Chicago, Illinois, and request a hearing on Debtor’s Application to Employ Attorneys and for
Authorization to Pay Retainer, a copy of which is attached hereto and thereby served upon you.



                                     CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the Administrative
Procedures for the Case Management/Electronic Case Filing System, I caused a copy of the foregoing
NOTICE OF MOTION and MOTION to be served on all persons set forth on the attached Service List
identified as Registrants through the Court’s Electronic Notice for Registrants, and, as to all other persons
on the attached Service List by mailing a copy of same in an envelope properly addressed and with postage
fully prepaid and by depositing same in the U.S. Mail, Chicago, Illinois, on the 16th day of November
2018.

                                                      /s/ Gregory K. Stern
                                                      Gregory K. Stern


Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #2267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
     Case 18-31185         Doc 20   Filed 11/16/18 Entered 11/16/18 16:04:04   Desc Main
                                      Document     Page 2 of 7


                                           SERVICE LIST

Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick Layng, United States Trustee
219 South Dearborn Street
Suite 873
Chicago, Illinois 60604

Michael K Desmond
Figliulo & Silverman P C
10 South LaSalle Street Ste 3600
Chicago, IL 60603

Deborah K Ebner
Law Office of Deborah Kanner Ebner
P.O. Box 929
Glenview, IL 60025

William J Factor
Jeffrey K. Paulsen
The Law Office of William J. Factor, Ltd
1363 Shermer Road
Suite 224
Northbrook, IL 60062

Shira R Isenberg
Freeborn & Peters LLP
311 S. Wacker Drive
Suite 3000
Chicago, IL 60606

Nathan Q. Rugg
Barack Ferrazzano Kirschbaum & Nagelberg
200 West Madison Street
Suite 3900
Chicago, IL 60606

Parties Served U.S. Mail

Harlow N. Higinbotham
RD No. 2
2002 East Cass Street
Joliet, Illinois 60432
     Case 18-31185       Doc 20      Filed 11/16/18 Entered 11/16/18 16:04:04   Desc Main
                                       Document     Page 3 of 7


1500 Lake Shore Drive Building Corp.
1500 North Lake Shore Drive
Chicago, IL 60610

American Express
P.O. Box 981537
El Paso, TX 79998

Beermann LLP
161 North Clark Street, Suite 3000
Chicago, IL 60601

Casale Reporting Service, Inc.
33 North Dearborn Street, Suite 1506
Chicago, IL 60602

Chase Card
P.O. Box 15298
Wilmington, DE 19850

Citicards
P.O. Box 6241
Sioux Falls, SD 57117

Cook County Treasurer
118 North Clark Street, Suite 112
Chicago, IL 60602

Discover Financial Services LLC
P.O. Box 15316
Wilmington, DE 19850

E.D. Higinbotham Trust
H.N. Higinbotham Trust
1500 North Lake Shore Drive, Unit 13-C
Chicago, IL 60610

Fox Rothschild LLP
321 North Claark Street, Suite 800
Chicago, IL 60654

Howard H. Rosenfeld
Rosenfeld Hafron Shapiro & Farmer
221 North LaSalle Street, Suite 1743
Chicago, IL 60601
     Case 18-31185       Doc 20      Filed 11/16/18 Entered 11/16/18 16:04:04   Desc Main
                                       Document     Page 4 of 7


McDermott Will & Emery
444 West Lake Street, Suite 4000
Chicago, IL 60606

Michael Ian Bender
70 West Madison Street, Suite 2222
Chicago, IL 60602

Shawn D. Bersson
Katz & Stefani
222 North LaSalle Street, Suite 2150
Chicago, IL 60601

Tilleke & Gibbins
1011 Rama 3 Road
Chongnonsi, Yannawa
Bangkok, Thailand   10120

Wentzel Law Offices
77 West Washington Street, Suite 2100
Chicago, IL 60602

Will County Treasurer, Pat McGuire
302 North Chicago Street
Joliet, IL 60432-4695
      Case 18-31185       Doc 20     Filed 11/16/18 Entered 11/16/18 16:04:04             Desc Main
                                       Document     Page 5 of 7


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

IN RE:                                                )      Chapter 11
                                                      )
HARLOW N. HIGINBOTHAM,                                )      Case No. 18 B 31185
                                                      )
                              Debtor.                 )      Hon. LaShonda A. Hunt
                                                      )
                                                      )      Hearing Date & Time:
                                                      )      December 12, 2018 at 10:00 a.m.

      APPLICATION TO EMPLOY ATTORNEYS AND FOR AUTHORIZATION TO PAY
                                RETAINER

         NOW COMES Harlow Higinbotham, Debtor and Debtor in Possession, by and through its

attorneys, Gregory K. Stern, Dennis E. Quaid, Monica C. O’Brien, and Rachel S. Sandler, and in support of

its Application to Employ Attorneys and Authorization to Pay Retainer, respectfully states as follows:

         1.    On November 5, 2018, the Debtor filed a Voluntary Petition for relief under Chapter 11 of

the United States Bankruptcy Code, which was assigned case number 18 B 31185 (the “Instant Case”).

The Debtor has continued in possession of his property, and no Trustee has been appointed in the case.

         2.    The Debtor desires to employ Gregory K. Stern, Monica C. O'Brien, Dennis E. Quaid and

Rachel S. Sandler (the “Attorneys”), and, the Attorneys are duly admitted to practice law before this Court.

         3.    Your Applicant agreed to the employment of the Attorneys in the case and the Attorneys

received payment of a pre-petition minimum fee in the amount of $15,000.00, from Susan Higinbotham,

the Debtor’s non-filing spouse. The agreement provides that the Attorneys shall be paid a post-petition

retainer in the amount of $35,000.00, and that the Attorneys shall be compensated for services rendered in

accordance with their hourly rates as in effect from time to time, with all compensation and reimbursement

of costs and expenses being subject to further approval of this Court. At present, the Attorneys’ hourly

rates are as follows: $500.00 for Gregory K. Stern and Dennis E. Quaid, $475.00 for Monica C. O’Brien,
      Case 18-31185       Doc 20      Filed 11/16/18 Entered 11/16/18 16:04:04             Desc Main
                                        Document     Page 6 of 7


and $350.00 for Rachel S. Sandler.

       4.      Your Applicant has selected Gregory K. Stern, Dennis E. Quaid, Monica C. O’Brien and

Rachel S. Sandler for the reason that they have experience in matters of this nature and are well qualified to

represent the Debtor as Debtor in Possession in this case.

       5.      The professional services to be rendered by Gregory K. Stern, Monica C. O'Brien, Dennis

E. Quaid and Rachel S. Sandler include but are not limited to:

       (a)     Reviewing assets, liabilities, loan documentation, executory contracts and other relevant
               documentation;
       (b)      Preparation of list of creditors, list of twenty largest unsecured creditors, schedules and
               statement of financial affairs;
       (c)     Giving your Applicant legal advice with respect to his powers and duties as Debtor in
               Possession in the operation and management of his financial affairs;
       (d)     Assisting your Applicant in the preparation of schedules, statement of affairs and other
               necessary documents;
       (e)     Preparation of applications to employ attorneys, accountants or other professional persons,
               motions for turnover, motion for use of cash collateral, motions for use, sale or lease of
               property, motion to assume or reject executory contracts, disclosure statement, plan,
               applications, motions, complaints, answers, orders, reports, objections to claims, legal
               documents and any other necessary pleading in furtherance of reorganizational goals;
       (f)     Negotiating with creditors and other parties in interest, attending court hearings, meetings of
               creditors and meetings with other parties in interest;
       (g)     Reviewing proofs of claim and solicitation of creditors’ acceptances of plan; and,
       (h)     Performing all other legal services for the Debtor, as Debtor in Possession, which may be
               necessary or in furtherance of his reorganizational goals.

       6.      To the best of your Applicant's knowledge Gregory K. Stern, Monica C. O'Brien, Dennis

E. Quaid and Rachel S. Sandler have no relationship or connections with the Debtor, his creditors, or any

other party in interest herein, their respective attorneys and accountants, the United States Trustee or any

other person employed in the office of the United States Trustee.

       7.      Gregory K. Stern, Monica C. O'Brien, Dennis E. Quaid and Rachel S. Sandler represent

no interests adverse to the Debtor, as Debtor in Possession, or to the estate in the matters upon which they

are to be engaged for Debtor, as Debtor in Possession, and their employment will be in the best interest of

the estate. The Affidavits of Gregory K. Stern, Monica C. O'Brien, Dennis E. Quaid and Rachel S.
      Case 18-31185       Doc 20     Filed 11/16/18 Entered 11/16/18 16:04:04           Desc Main
                                       Document     Page 7 of 7


Sandler attesting to the foregoing are attached hereto and are made a part hereof.

       WHEREFORE, the Debtor, Harlow N. Higinbotham, prays for an order, pursuant to 11 U.S.C.

§327(a):

       (a)     Authorizing the employment of Gregory K. Stern, Monica C. O'Brien, Dennis E. Quaid

               and Rachel S Sandler as attorneys for the Debtor as Debtor in Possession under the terms

               and conditions set forth herein effective as of November 5, 2018; and,

       (b)     Authorizing and directing the Debtor to pay Gregory K. Stern, P.C. a retainer in the amount

               of $35,000.00; and,

       (b)     For such other further relief as this Court deems just.


                                                       /s/ Gregory K Stern
                                                       Gregory K. Stern, Attorney




Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #02267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
